DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because Claim 8 is directed to a ‘computer-readable storage media’.  The term ‘computer-readable storage media’ has been defined in the Specification as, “By way of example, and not limitation, computer storage media might include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data… For purposes the claims, the phrase ‘computer storage medium,’ ‘computer-readable storage medium’ and variations thereof, does not include waves, signals, and/or other transitory and/or intangible communication media, per se,” Paragraph [0071].  The Office notes that although the Applicant’s specification makes reference to “‘computer storage medium,’ ‘computer-readable storage medium’ and variations thereof,” the Office contends that this does not necessarily include the “computer-readable storage media” recited in Claim 8. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals- Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). 
Therefore, applicant is advised to clarify a definition of the term ‘computer-readable storage media’.
The dependent claims, Claims 9-14, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen et al. (US PGPUB 2019/0155613; hereinafter “Olderdissen”) in view of Ewington et al. (US PGPUB 2018/0074886; hereinafter “Ewington”).
Claim 1:	
Olderdissen teaches a computer-implemented method performed by a computing device, the method comprising: 
initiating a workflow for re-imaging a computing device ([0055] “FIGS. 4A and 4B depicts a two level test-then-go technique as used to implement autonomous reimaging of nodes,” wherein the “node” is the “computing device”. [0057] “As shown, a user 401 configures a first node (step 404) and establishes a two level test-then-go reimaging regime.” [0060] “The heretofore-described flow of FIG. 4A is depicted schematically in FIG. 4B.”); and
determining that the re-imaging of the computing device has failed ([0057] “Based on the determined reimaging regime, reimaging is initiated on a selected node (step 408). If reimaging of the selected node is deemed to be unsuccessful (decision 410) then a report is generated (step 412).”).

With further regard to Claim 1, Olderdissen does not teach the following, however, Ewington teaches:

determining if the state data in the data store indicates that the re-imaging of the computing device has failed ([0065] “In this way, if the execution fails on a particular step, the intended step, or behavior, has already been declared in the log file.” [0093] “Line 1102 also shows the log statement—‘001:Start Imaging’ which may be written to the log file.”);
if the state data indicates that re-imaging of the computing device has failed, initiating an auto heal job for remediating failure of the re-imaging of the computing device ([0023] “the configuration file may include an autonomous recovery agent (‘ARA’).” [0104] “FIG. 15 shows an illustrative flow chart. The illustrative flow chart may show a watchdog process that monitors re-image task sequence progression.”);
determining if the auto heal job has failed ([0104] “Step 1502 shows the update stopped at any one step for more than (n) minutes.” [0067] “Once the windows service determines that A) a new entry was written into the log file more than a predetermined amount of time prior to a current time and B) that the new entry is not a final entry, the windows service may detect the occurrence of a midstream ATM stall.”); and
responsive to determining that the auto heal job has failed, causing the workflow for re-imaging the computing device to be retried after a predefined period of time has 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen with the recovery operations as taught by Ewington since “in order to conserve time and resources, it would be desirable for the code deployment process to include a self-recovery system that would minimize the need for a manual repair of the … software” (Ewington [0005]).

Claim 2:	
Olderdissen in view of Ewington teaches the method of claim 1 and Ewington further teaches causing the workflow for re-imaging the computing device to resume responsive to determining that the auto heal job has succeeded ([0080] “Upon completion of the self-repair routine the update may successfully complete, as shown at 114.” [0087] “The self-repair procedure may enable ATMs 206, 212, 218 and 228 to recover from their respective software failures. ATMs 206, 212, 218 and 228 may then 

Claim 8:	
Olderdissen teaches a computer-readable storage media having computer-executable instructions stored thereupon which, when executed by a computer, cause the computer to:
execute a workflow for re-imaging a computing device ([0055] “FIGS. 4A and 4B depicts a two level test-then-go technique as used to implement autonomous reimaging of nodes,” wherein the “node” is the “computing device”. [0057] “As shown, a user 401 configures a first node (step 404) and establishes a two level test-then-go reimaging regime.” [0060] “The heretofore-described flow of FIG. 4A is depicted schematically in FIG. 4B.”); and
determine that the re-imaging of the computing device has failed ([0057] “Based on the determined reimaging regime, reimaging is initiated on a selected node (step 408). If reimaging of the selected node is deemed to be unsuccessful (decision 410) then a report is generated (step 412).”).

With further regard to Claim 8, Olderdissen does not teach the following, however, Ewington teaches:
store state data describing a state of the re-imaging of a computing device in a data store during execution of the workflow for re-imaging the computing device ([0065] “Before each execution step included in the XML file, there may be a log statement. The 
determine if the state data in the data store indicates that the re-imaging of the computing device has failed ([0065] “In this way, if the execution fails on a particular step, the intended step, or behavior, has already been declared in the log file.” [0093] “Line 1102 also shows the log statement—‘001:Start Imaging’ which may be written to the log file.”);
initiate an auto heal job for remediating failure of the re-imaging of the computing device if the state data indicates that re-imaging of the computing device has failed ([0023] “the configuration file may include an autonomous recovery agent (‘ARA’).” [0104] “FIG. 15 shows an illustrative flow chart. The illustrative flow chart may show a watchdog process that monitors re-image task sequence progression.”);
determine that the auto heal job has failed ([0104] “Step 1502 shows the update stopped at any one step for more than (n) minutes.” [0067] “Once the windows service determines that A) a new entry was written into the log file more than a predetermined amount of time prior to a current time and B) that the new entry is not a final entry, the windows service may detect the occurrence of a midstream ATM stall.”); and
responsive to determining that the auto heal job has failed, cause the workflow for re-imaging the computing device to be retried after a predefined period of time has elapsed ([0030] “The max attempts parameter may include the maximum number of recovery attempts allowed to be performed.” [0033] “The recovery actions group may include one or more subsets of groups of parameters. One subset may be an action 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage media as disclosed by Olderdissen with the recovery operations as taught by Ewington since “in order to conserve time and resources, it would be desirable for the code deployment process to include a self-recovery system that would minimize the need for a manual repair of the … software” (Ewington [0005]).

Claim 9:	
Olderdissen in view of Ewington teaches the computer-readable storage media of claim 8 and Ewington further teaches having further computer-executable instructions stored thereupon which, when executed by the computer, cause the computer to resume the workflow for re-imaging the computing device responsive to determine the auto heal job has succeeded ([0080] “Upon completion of the self-repair routine the update may successfully complete, as shown at 114.” [0087] “The self-repair procedure may enable ATMs 206, 212, 218 and 228 to recover from their respective software failures. ATMs 206, 212, 218 and 228 may then successfully complete the installation process, thereby not requiring assistance from a physical technician or remote technician.”).

Claim 15:	
Olderdissen teaches a computing device, comprising: 
a processor; a network interface unit; and a computer-readable storage media having instructions stored thereupon which, when executed by the processor, cause the computing device to ([0067] “The system 700 comprises at least one processor and at least one memory, the memory serving to store program instructions corresponding to the operations of the system.” [0068] “instructing at least one of the plurality of computing nodes to be reimaged to retrieve at least a portion of reimaging data from a networked storage device,” wherein the “networked storage device” is well-known to comprise a “network interface unit”, such as that further described in Olderdissen [0084] “The shown computing platform 806 is interconnected to the Internet 848 through one or more network interface ports”): 
execute a workflow for re-imaging a computing device ([0055] “FIGS. 4A and 4B depicts a two level test-then-go technique as used to implement autonomous reimaging of nodes,” wherein the “node” is the “computing device”. [0057] “As shown, a user 401 configures a first node (step 404) and establishes a two level test-then-go reimaging regime.” [0060] “The heretofore-described flow of FIG. 4A is depicted schematically in FIG. 4B.”); and
determine that the re-imaging of the computing device has failed ([0057] “Based on the determined reimaging regime, reimaging is initiated on a selected node (step 408). If reimaging of the selected node is deemed to be unsuccessful (decision 410) then a report is generated (step 412).”).

With further regard to Claim 15, Olderdissen does not teach the following, however, Ewington teaches:
store state data describing a state of the re-imaging of a computing device in a data store during execution of the workflow for re-imaging the computing device ([0065] “Before each execution step included in the XML file, there may be a log statement. The processor may be configured to write the log statement to a log file prior to initiation of the following execution step. In this way, each line in the log file may declare what the next intended step is prior to its execution.”);
determine if the state data in the data store indicates that the re-imaging of the computing device has failed ([0065] “In this way, if the execution fails on a particular step, the intended step, or behavior, has already been declared in the log file.” [0093] “Line 1102 also shows the log statement—‘001:Start Imaging’ which may be written to the log file.”);
initiate an auto heal job for remediating failure of the re-imaging of the computing device if the state data indicates that re-imaging of the computing device has failed ([0023] “the configuration file may include an autonomous recovery agent (‘ARA’).” [0104] “FIG. 15 shows an illustrative flow chart. The illustrative flow chart may show a watchdog process that monitors re-image task sequence progression.”);
determine that the auto heal job has failed ([0104] “Step 1502 shows the update stopped at any one step for more than (n) minutes.” [0067] “Once the windows service determines that A) a new entry was written into the log file more than a predetermined 
responsive to determining that the auto heal job has failed, cause the workflow for re-imaging the computing device to be retried after a predefined period of time has elapsed ([0030] “The max attempts parameter may include the maximum number of recovery attempts allowed to be performed.” [0033] “The recovery actions group may include one or more subsets of groups of parameters. One subset may be an action group.” [0034] “The action group may also include a timeout seconds parameter … A recovery action may be initiated upon completion of the amount of time included in the timeout seconds parameter.” [0073] “the processor may determine a recovery action. The recovery action may preferably be initiated to rectify the midstream ATM stall.” [0074] “The recovery action may include restarting the installation process.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device as disclosed by Olderdissen with the recovery operations as taught by Ewington since “in order to conserve time and resources, it would be desirable for the code deployment process to include a self-recovery system that would minimize the need for a manual repair of the … software” (Ewington [0005]).

Claim 16:	
Olderdissen in view of Ewington teaches the computing device of claim 15 and Ewington further teaches wherein the computer-readable storage media has further computer-executable instructions stored thereupon which, when executed by the .

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen in view of Ewington as applied to Claims 1, 8 and 15 above, and further in view of Hwang et al. (US PGPUB 2021/0019135; hereinafter “Hwang”).
Claim 3:	
Olderdissen in view of Ewington teaches the method of claim 1 and Ewington further teaches 
determining the workflow for re-imaging the computing device failed a predetermined number of times ([0030] “The recovery action group of parameters may include a max attempts parameter. The max attempts parameter may include the maximum number of recovery attempts allowed to be performed”); and
responsive to determining the workflow for re-imaging the computing device failed a predetermined number of times, storing state data in the data store for the computing device specifying a reason for failure of the workflow ([0065] “the last step written in the log file is the step producing the failure. The log file may indicate which 

With further regard to Claim 3, Olderdissen in view of Ewington does not teach the following, however, Hwang teaches:
storing a date upon which the computing device last received a software patch ([0080] “scheduling information that allows system 301 to identify times or dates on which previous patches have most often been installed successfully on certain entities 430a-430c”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen in view of Ewington with the previous patch date as taught by Hwang in order “to install each patch in an optimal manner” (Hwang [0069]).

Claim 4:	
Olderdissen in view of Ewington and Hwang teaches the method of claim 3 and Ewington further teaches identifying one or more patterns based upon the state data; and initiating one or more actions based upon the identified patterns ([0032] “The recovery action group may also include an attempts remaining reset pattern parameter. The attempts remaining reset pattern parameter may be a configuration item that may be included in the ATM's persistent storage” [0033] “The recovery actions group may include one or more subsets of groups of parameters. One subset may be an action group. The action group may include a next step pattern parameter. The next step 

Claim 10:	
Olderdissen in view of Ewington teaches the computer-readable storage media of claim 8 and Ewington further teaches having further computer-executable instructions stored thereupon which, when executed by the computer, cause the computer to:
determine the workflow for re-imaging the computing device failed a predetermined number of times ([0030] “The recovery action group of parameters may include a max attempts parameter. The max attempts parameter may include the maximum number of recovery attempts allowed to be performed”); and
responsive to determining the workflow for re-imaging the computing device failed a predetermined number of times, store state data in the data store for the computing device specifying a reason for failure of the workflow ([0065] “the last step written in the log file is the step producing the failure. The log file may indicate which steps in the update process have been completed and which steps have not yet been completed.”).

With further regard to Claim 10, Olderdissen in view of Ewington does not teach the following, however, Hwang teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage media as disclosed by Olderdissen in view of Ewington with the previous patch date as taught by Hwang in order “to install each patch in an optimal manner” (Hwang [0069]).

Claim 11:	
Olderdissen in view of Ewington and Hwang teaches the computer-readable storage media of claim 10 and Ewington teaches further computer-executable instructions stored thereupon which, when executed by the computer, cause the computer to:
 identify one or more patterns based upon the state data; and initiate one or more actions based upon the identified patterns ([0032] “The recovery action group may also include an attempts remaining reset pattern parameter. The attempts remaining reset pattern parameter may be a configuration item that may be included in the ATM's persistent storage” [0033] “The recovery actions group may include one or more subsets of groups of parameters. One subset may be an action group. The action group may include a next step pattern parameter. The next step pattern parameter may include a regular expression (regex) pattern. The regex pattern may be matched against 

Claim 17:	
Olderdissen in view of Ewington teaches the computing device of claim 15 and Ewington further teaches wherein the computer-readable storage media has further computer-executable instructions stored thereupon which, when executed by the computer, cause the computer to: 
determine the workflow for re-imaging the computing device failed a predetermined number of times ([0030] “The recovery action group of parameters may include a max attempts parameter. The max attempts parameter may include the maximum number of recovery attempts allowed to be performed”); and
responsive to determining the workflow for re-imaging the computing device failed a predetermined number of times, store state data in the data store for the computing device specifying a reason for failure of the workflow ([0065] “the last step written in the log file is the step producing the failure. The log file may indicate which steps in the update process have been completed and which steps have not yet been completed.”).

With further regard to Claim 17, Olderdissen in view of Ewington does not teach the following, however, Hwang teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device as disclosed by Olderdissen in view of Ewington with the previous patch date as taught by Hwang in order “to install each patch in an optimal manner” (Hwang [0069]).

Claim 18:	
Olderdissen in view of Ewington and Hwang teaches the computing device of claim 17 and Ewington further teaches wherein the computer-readable storage media has further computer-executable instructions stored thereupon which, when executed by the computer, cause the computer to:
identify one or more patterns based upon the state data; and initiate one or more actions based upon the identified patterns ([0032] “The recovery action group may also include an attempts remaining reset pattern parameter. The attempts remaining reset pattern parameter may be a configuration item that may be included in the ATM's persistent storage” [0033] “The recovery actions group may include one or more subsets of groups of parameters. One subset may be an action group. The action group may include a next step pattern parameter. The next step pattern parameter may include a regular expression (regex) pattern. The regex pattern may be matched against the text of the next step.” [0071] “A regular expression matching algorithm may use a .

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen in view of Ewington and Hwang as applied to Claims 3, 10 and 17 above, and further in view of Lipinski et al. (US PGPUB 2011/0083004; hereinafter “Lipinski”).
Claim 5: (Currently Amended)
Olderdissen in view of Ewington and Hwang teaches all the limitations of claim 3 as described above. Olderdissen in view of Ewington and Hwang does not teach the following, however, Lipinski teaches:
causing network traffic to be removed from the computing device responsive to determining the workflow for re-imaging the computing device has failed a predetermined number of times ([0015] “The headless server computer 100 (and the recovery computer 102) can be disconnected from the network 106 if it is detected that the headless server computer 100 has experienced an error condition that prevents the headless server computer 100 from starting properly. Under normal operating conditions, the headless server computer 100 is connected to the network 106 for use by the client devices 108. However, in a failure condition, the headless server computer 100 is disconnected from the network”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen in view of Ewington and Hwang with the network disconnection process 

Claim 12: (Currently Amended)
Olderdissen in view of Ewington and Hwang teaches all the limitations of claim 10 as described above. Olderdissen in view of Ewington and Hwang does not teach the following, however, Lipinski teaches having further computer-executable instructions stored thereupon which, when executed by the computer, 
cause network traffic to be removed from the computing device responsive to determining the workflow for re-imaging the computing device has failed a predetermined number of times ([0015] “The headless server computer 100 (and the recovery computer 102) can be disconnected from the network 106 if it is detected that the headless server computer 100 has experienced an error condition that prevents the headless server computer 100 from starting properly. Under normal operating conditions, the headless server computer 100 is connected to the network 106 for use by the client devices 108. However, in a failure condition, the headless server computer 100 is disconnected from the network”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage media as disclosed by Olderdissen in view of Ewington and Hwang with the 

Claim 19: (Currently Amended)
Olderdissen in view of Ewington and Hwang teaches all the limitations of claim 17 as described above. Olderdissen in view of Ewington and Hwang does not teach the following, however, Lipinski teaches wherein the computer-readable storage media has further computer-executable instructions stored thereupon which, when executed by the computer, cause the computer to 
cause network traffic to be removed from the computing device responsive to determining the workflow for re-imaging the computing device has failed a predetermined number of times ([0015] “The headless server computer 100 (and the recovery computer 102) can be disconnected from the network 106 if it is detected that the headless server computer 100 has experienced an error condition that prevents the headless server computer 100 from starting properly. Under normal operating conditions, the headless server computer 100 is connected to the network 106 for use by the client devices 108. However, in a failure condition, the headless server computer 100 is disconnected from the network”.).
.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen in view of Ewington as applied to Claims 1, 8 and 15 above, and further in view of Bos et al. (US Patent 8,505,005; hereinafter “Bos”).
Claim 6:	
Olderdissen in view of Ewington teaches all the limitations of claim 1 as described above. Olderdissen in view of Ewington does not teach the following, however, Bos teaches:
wherein the workflow for re-imaging the computing device is performed by a plurality of software agents under control of a scheduler (Col. 2 Ln. 43: “FIG. 3 illustrates an exemplary agent on the system of FIG. 2 for facilitating automatic installation of software applications according to the disclosed embodiments,” wherein the “installation of software applications” is the “re-imaging” as taught above by Olderdissen in view of Ewington. Col. 11 Ln. 21: “the scheduler module 700 is responsible for scheduling automatic execution of the deploy agents 220 (see FIG. 2) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen in view of Ewington with the scheduler and agents as taught by Bos in order to implement “a more efficient way to install software applications” (Bos Col. 2 Ln. 6).

Claim 13:	
Olderdissen in view of Ewington teaches all the limitations of claim 8 as described above. Olderdissen in view of Ewington does not teach the following, however, Bos teaches:
wherein the workflow for re-imaging the computing device is performed by a plurality of software agents under control of a scheduler (Col. 2 Ln. 43: “FIG. 3 illustrates an exemplary agent on the system of FIG. 2 for facilitating automatic installation of software applications according to the disclosed embodiments,” wherein the “installation of software applications” is the “re-imaging” as taught above by Olderdissen in view of Ewington. Col. 11 Ln. 21: “the scheduler module 700 is responsible for scheduling automatic execution of the deploy agents 220 (see FIG. 2) on the deploy targets 100a-c … Multiple deploy agents 220 may also be scheduled for automatic execution on one or more deploy targets 100a-c.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable 

Claim 20:	
Olderdissen in view of Ewington teaches all the limitations of claim 15 as described above. Olderdissen in view of Ewington does not teach the following, however, Bos teaches:
wherein the workflow for re-imaging the computing device is performed by a plurality of software agents under control of a scheduler (Col. 2 Ln. 43: “FIG. 3 illustrates an exemplary agent on the system of FIG. 2 for facilitating automatic installation of software applications according to the disclosed embodiments,” wherein the “installation of software applications” is the “re-imaging” as taught above by Olderdissen in view of Ewington. Col. 11 Ln. 21: “the scheduler module 700 is responsible for scheduling automatic execution of the deploy agents 220 (see FIG. 2) on the deploy targets 100a-c … Multiple deploy agents 220 may also be scheduled for automatic execution on one or more deploy targets 100a-c.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device as disclosed by Olderdissen in view of Ewington with the scheduler and agents as taught by Bos in order to implement “a more efficient way to install software applications” (Bos Col. 2 Ln. 6).

Claims 7 and 14 and are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen in view of Ewington and Bos as applied to Claims 6 and 13 above, and further in view of Chen (US PGPUB 2019/0179720; hereinafter “Chen”).
Claim 7:	
Olderdissen in view of Ewington and Bos teaches all the limitations of claim 6 as described above. Olderdissen in view of Ewington and Bos does not teach the following, however, Chen teaches:
wherein the software agents provide status messages comprising data describing a status of the workflow for re-imaging the computing device to the scheduler, and wherein the scheduler is configured to update the state data in the data store based upon the status messages ([0028] “The scheduler component 142 can determine a node failure, a container failure, a node failure, and/or any other event that may result in service disruptions in system 100. In some embodiments, the scheduler component 142 may collect the data by communicating with a scheduler agent (e.g., a scheduler agent 222 of FIG. 2) of a respective node.” [0042] “Scheduler agent 222 can also monitor the running state of node 200, containers 224A-C, and/or pods 226A-B and can transmit data about the running state (also referred to as the data about the node state) to the scheduler component 142 of FIG. 2,” wherein the “state” information in Chen is the logged information as taught by Ewington above.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen in view of Ewington and Bos with the agent and scheduler state 

Claim 14:	
Olderdissen in view of Ewington and Bos teaches all the limitations of claim 13 as described above. Olderdissen in view of Ewington and Bos does not teach the following, however, Chen teaches:
wherein the software agents provide status messages comprising data describing a status of the workflow for re-imaging the computing device to the scheduler, and wherein the scheduler is configured to update the state data in the data store based upon the status messages ([0028] “The scheduler component 142 can determine a node failure, a container failure, a node failure, and/or any other event that may result in service disruptions in system 100. In some embodiments, the scheduler component 142 may collect the data by communicating with a scheduler agent (e.g., a scheduler agent 222 of FIG. 2) of a respective node.” [0042] “Scheduler agent 222 can also monitor the running state of node 200, containers 224A-C, and/or pods 226A-B and can transmit data about the running state (also referred to as the data about the node state) to the scheduler component 142 of FIG. 2,” wherein the “state” information in Chen is the logged information as taught by Ewington above.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage media as disclosed by Olderdissen in view of Ewington and Bos with the agent .

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive.

With respect to the Applicant’s argument regarding Claim 1, Pages 12-15 of the Remarks, that “the cited references do not teach or suggest the recitations of this claim for ‘responsive to determining that the auto heal job has failed, causing the workflow for re-imaging the computing device to be retried after a predefined period of time has elapsed’,” the Office respectfully disagrees. 
The Office first notes that the Applicant's arguments do not appear to comply with 37 CFR 1.111(b) because they appear to amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Applicant has restated the 4 citations in Ewington used in the outstanding rejection of the above-mentioned limitation of Claim 1 while stating that they provide no disclosure or suggestion regarding said limitation, the Office respectfully disagrees.
The Office would like to first draw the Applicant’s attention to the Olderdissen reference which discloses the following:
[0055] “FIGS. 4A and 4B depicts a two level test-then-go technique as used to implement autonomous reimaging of nodes.”

The Office would like to next draw the Applicant’s attention to the Ewington reference which discloses the following:
[0104] “FIG. 15 shows an illustrative flow chart. The illustrative flow chart may show a watchdog process that monitors re-image task sequence progression,” see also Fig. 15 of Ewington showing the various re-imaging steps, including step 1512, “Send an installation stall notification via REST”.
[0030] “The max attempts parameter may include the maximum number of recovery attempts allowed to be performed.” 
[0033] “The recovery actions group may include one or more subsets of groups of parameters. One subset may be an action group.” 
[0034] “The action group may also include a timeout seconds parameter … A recovery action may be initiated upon completion of the amount of time included in the timeout seconds parameter.” 
[0073] “the processor may determine a recovery action. The recovery action may preferably be initiated to rectify the midstream ATM stall.” 
[0074] “The recovery action may include restarting the installation process.”
As such, the Office contends that Ewington has been shown to disclose a process that comprises determining that a re-imaging task has failed due to stalling, then initiating a recovery action after an amount of time specified by a ‘timeout seconds’ parameter, wherein the recovery action may include restarting the installation process. 

With respect to the Applicant’s argument regarding Claim 3, Page 16 of the Remarks, that “the cited references do not teach or suggest the recitations of this claim for ‘determining the workflow for re-imaging the computing device failed a predetermined number of times; and responsive to determining the workflow for re-imaging the computing device failed a predetermined number of times, storing state data in the data store for the computing device specifying a reason for failure of the workflow and a date upon which the computing device last received a software patch.’ … [the cited] portion of Hwang, however, is unrelated to storing state data following determining that a workflow for re-imaging the computing device failed a predetermined number of times. Accordingly, Hwang does not teach or suggest the recitation of claim 3 set forth above,” the Office respectfully disagrees.
The Office would like to first draw the Applicant’s attention to the Ewington reference which discloses the following:
[0065] “the last step written in the log file is the step producing the failure. The log file may indicate which steps in the update process have been completed and which steps have not yet been completed.”
The Office would like to next draw the Applicant’s attention to the Hwang reference which discloses the following:

[0080] “characteristics of past patch-installation efforts, such as … scheduling information that allows system 301 to identify times or dates on which previous patches have most often been installed successfully on certain entities 430a-430c.”
[0083] “The knowledge stored in knowledgebase 400 from which these and other inferences may be made may be stored in any manner known in the field of artificial intelligence, machine learning, cognitive analytics, or related fields.”
[0084] “This knowledge may have been culled, inferred, aggregated, or otherwise extracted from sources like logs of past patch efforts undertaken by target entities 430a-430c, published or private historical records that identify success rates, patch times, and other characteristics of various patching activities performed by extrinsic systems, or generally accepted industry knowledge about general characteristics of such patching activities.”
As such, the Office contends that Ewington has been shown to disclose a process that comprises continually writing information to a log file, wherein the last information written in the log file following a failure is the ‘last step’ which is the step producing the failure, and Hwang has been shown to disclose a storing information regarding past software installation efforts, i.e. in a log file, wherein the stored information includes characteristics of past patch-installation efforts, such as dates on which previous patches were successfully installed. Therefore the Office maintains that Olderdissen in view of Ewington and Hwang does disclose and suggest a method comprising the step of, “responsive to determining the workflow for re-imaging the 

With respect to the Applicant’s argument regarding Claim 4, Page 17 of the Remarks, that “the cited references also do not teach or suggest the recitations of claim 4 for ‘identifying one or more patterns based upon the state data; and initiating one or more actions based upon the identified patterns.’ The portion of Ewington cited with respect to claim 4 (Paras. [0032], [0033], and [0071] are wholly unrelated to identifying patterns in state data,” the Office respectfully disagrees.
The Office would like to first draw the Applicant’s attention to the Ewington reference which discloses the following:
[0032] “The recovery action group may also include an attempts remaining reset pattern parameter. The attempts remaining reset pattern parameter may be a configuration item that may be included in the ATM's persistent storage.” 
[0033] “The recovery actions group may include one or more subsets of groups of parameters. One subset may be an action group. The action group may include a next step pattern parameter. The next step pattern parameter may include a regular expression (regex) pattern. The regex pattern may be matched against the text of the next step.” 
[0071] “A regular expression matching algorithm may use a sequence of characters that define a search pattern in order to retrieve matching expressions. 
[0103] “The attempts remaining reset pattern may be set to ‘finished imaging’. The action next step pattern parameter may be set to ‘restart computer RA1’. The timeout seconds parameter may be set to 600. The action parameter may be set to ‘restart’.”
As such, the Office contends that Ewington has been shown to disclose a process that comprises identifying a pattern based upon the text contained in a log file, i.e. the step-related text ‘finished imaging’’, and then initiating the action of setting a next step to ‘restart computer RA1’ and setting the ‘timeout seconds’ parameter to 600 based upon the identified pattern text ‘finished imaging’. Therefore the Office maintains that Olderdissen in view of Ewington and Hwang does disclose and suggest a method comprising the step of, “identifying one or more patterns based upon the state data; and initiating one or more actions based upon the identified patterns,” as recited in Applicant’s Claim 4.

With respect to the Applicant's arguments, see Page 17 of the Remarks, with respect to the rejections under 35 U.S.C. 103 of newly amended Claims 5, 12 and 19, these arguments have been fully considered but are moot in view of new grounds of rejection. 

With respect to the Applicant’s further arguments, Pages 15-18 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to claims discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194